EXHIBIT 10.64

 

SECOND AMENDMENT TO REAL ESTATE RETENTION AGREEMENT

THIS SECOND AMENDMENT TO REAL ESTATE RETENTION AGREEMENT (this “Second
Amendment”) is made as of the 1st day of January, 2007, by and between
ALEXANDER’S INC., a Delaware corporation (“Alexander’s”), having an address at
210 Route 4 East, Paramus, New Jersey 07652, (sometimes hereinafter referred to
as “Owner”), and VORNADO REALTY, L.P., a Delaware limited partnership, having an
office at 210 Route 4 East, Paramus, New Jersey 07652 (“Vornado”).

R E C I T A L S

A.       Alexander’s and Vornado's predecessors-in-interest, Vornado, Inc. and
Keen Consultants Inc., have heretofore entered into that certain Real Estate
Retention Agreement, dated July 20, 1992, as amended by that certain Amendment
to Real Estate Retention Agreement by and between Alexander's and Vornado dated
as of July 3, 2002 (the “Retention Agreement”).

B.    Whereas, Owner and Vornado desire to amend the Retention Agreement as set
forth below.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Owner and Vornado hereby agree as follows:

1.     The following amendments to the Retention Agreement shall be effective
from and after the date hereof:

 

a.

In the fourth line of the opening paragraph, the following language is hereby
deleted, "that are debtors in pending chapter 11 cases (each such debtor being a
"Debtor" and collectively, "Debtors")," and the following language is
substituted therefor, "Owner"; and the word "Owner" shall be substituted for the
words "Debtor" or "Debtors" throughout the Retention Agreement.

 

b.

Article II.C.1.(a) is hereby deleted and the following substituted therefor:

"When Owner disposes of an Asset, whether individually or as part of a package
or as part of the disposition of Owner's business or a portion thereof, or as
part of a plan of reorganization, by sale, assignment, lease, sublet or
otherwise to a third party, or by assignment of a leasehold to the landlord or
by termination of a leasehold for which Owner receives consideration (any of the
foregoing, an "Asset Transaction"); or if in lieu of a disposition of the
Assets, one or more third parties acquires control of

 

--------------------------------------------------------------------------------



Owner by merger, outright purchase, or otherwise in one or multiple transactions
(any of the foregoing, an "In Lieu Asset Transaction"); then, (i) if the Gross
Proceeds from the Asset Transaction or In Lieu Asset Transaction, as the case
may be, exceed $50,000,000, Owner shall pay an amount equal to one percent (1%)
of the Gross Proceeds from the Asset Transaction or In Lieu Asset Transaction,
as the case may be, and (ii) if the Gross Proceeds from the Asset Transaction or
In Lieu Asset Transaction, as the case may be, are equal to or less than
$50,000,000, Owner shall pay an amount equal to three (3%) of the Gross Proceeds
from the Asset Transaction or In Lieu Asset Transaction, as the case may be,
except in the event of a lease or sublease, in which event Owner shall pay an
amount equal to:

(i) three (3%) percent of the total base rent Gross Proceeds payable during the
first ten (10) years of the term, plus

(ii) two (2%) percent of the total base rent Gross Proceeds payable during the
eleventh (11th) through the twentieth (20th) years of the term, plus

(iii) one (1%) percent of the total base rent Gross Proceeds payable during the
balance of the term, but in no event to exceed the thirtieth (30) year;

(In the event of a month-to-month tenancy, the fee shall be 50% of the first
month's base rental, payable in four (4) equal monthly installments, but only
for so long as such tenancy shall continue. Additional fees shall only become
earned and payable (i) upon a tenant's exercise of Option(s) or Rights(s) of
First Refusal, to Renew, Extend Lease or Occupy Additional Space or (ii) upon a
month-to-month tenant entering into a new lease or sublease of an Asset.)

 

c.

Article II.C.1.(b) is hereby deleted and the following substituted therefor:

"Vornado's fee will be paid in full simultaneously with the closing, sale,
assignment or other consummation of the transaction. Notwithstanding the
immediately preceding sentence, Vornado's fees under this Agreement and interest
accrued with respect to such fees will be payable in an aggregate amount not to
exceed $4,000,000 in any calendar year (or such lesser amount as may be due
Vornado hereunder), less any amounts paid to Vornado under the 59th Street
Retention Agreement with respect to the same period. Interest shall accrue on
the unpaid fees outstanding hereunder from time to time at the 1-year LIBOR rate
plus 100 basis points, such rate to be determined annually as of

 

2

 

--------------------------------------------------------------------------------



the first day of January of each year. The fees and interest payable hereunder
shall be paid in equal monthly installments (the "Installments") until such fees
and interest accrued thereon have been paid in full. Installments shall be
applied first to interest accrued hereunder and then to reduction of the fees
outstanding hereunder from time to time. Fees payable with respect to a sale,
assignment or In Lieu Asset Transaction shall be paid first and Vornado shall
not be entitled to receive any fees with respect to a lease or sublease to the
extent the tenant is in default of its payment obligations thereunder, except as
a result of a default by the Owner or a termination by Owner of the lease or
sublease (other than a termination by the Owner resulting from the tenant's
monetary default).

 

d.

Article II.C.1.(c) is hereby deleted and the following substituted therefor:

"In the event that Owner leases or subleases an Asset and the transferee, or any
agent, officer, employee, or shareholder of the transferee, acquires fee-simple
title to such property within five years, (i) if the Gross Proceeds from the
acquisition exceed $50,000,000, Owner shall pay an amount equal to one percent
(1%) of the Gross Proceeds from the acquisition, and (ii) if the Gross Proceeds
from the acquisition are equal to or less than $50,000,000, Owner shall pay an
amount equal to three (3%) of the Gross Proceeds from the acquisition payable in
the same manner as described above; provided, however, that there shall be a
credit against such subsequent fee in the amount of fees previously paid
relating to that portion of the lease or sublease term which is cancelled by
reason of such sale. In no event shall such credit exceed the amount of the
latter fee.

 

e.

Article II.C.1.(g) is hereby deleted and the following substituted therefor:

" In the event that a party other than Vornado is a procuring broker who is
entitled to a fee, in the event of a lease or sublease, the three-two-one
(3-2-1) schedule set forth in paragraphs II.C.1(a)(i), (ii) and (iii) above
shall be increased to four-three-two (4-3-2) and Vornado shall pay the fee of
the procuring broker. With respect to any sale, assignment or In Lieu Asset
Transaction, the fees payable by Owner shall not be increased, and Vornado shall
pay any third party procuring broker's fee out of Vornado's fee payable pursuant
to the Retention Agreement, as amended hereby. For any given transaction, Owner
shall be responsible for the payment of only one fee in the amounts set forth
herein."

 

3

 

--------------------------------------------------------------------------------



2.     This Second Amendment may be executed in several counterparts, each of
which shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.

3.     All terms capitalized but not defined herein shall have the same meaning
ascribed to such terms in the Retention Agreement. The marginal headings and
titles to the paragraphs of this Second Amendment are not a part of this Second
Amendment and shall have no effect upon the construction or interpretation of
any part hereof.

4.     This Second Amendment is incorporated into and made a part of the
Retention Agreement, and the Retention Agreement and all terms, conditions and
provisions of the Retention Agreement are ratified and confirmed in all respects
and is and shall continue to be in full force and effect as modified and amended
hereby.

5.     This Second Amendment shall be governed by and construed in accordance
with the laws of the State of New York.

6.     This Second Amendment constitutes the entire understanding of the parties
with respect to the subject hereof and may not be amended except in a writing
executed by the parties hereto.

7.     This Second Amendment shall be binding upon and inure to the benefit of
the parties hereto, and their successors and permitted assigns.

 

 

[signature page follows]

 

4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first above written.

OWNER:

ALEXANDER’S INC., a

Delaware corporation

By:


/s/ Brian Kurtz

Name:

Brian Kurtz

Title:

Assistant Secretary

 

 

VORNADO:

VORNADO REALTY, L.P.

 

By:


/s/ Joseph Macnow

Name:

Joseph Macnow

Title:

Executive Vice President
and Chief Financial Officer

 

 

 